ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeals of --                                )
                                             )
VLOX, LLC                                    )       ASBCA Nos. 59305, 59306, 59307
                                             )                  59308,59309,59310
                                             )
Under Contract No. W91B4N-09-D-5005          )

APPEARANCES FOR THE APPELLANT:                       Joseph A. Artabane, Esq.
                                                      Artabane & Belden, P.C.
                                                      Washington, DC

                                                     Frank Smith, Esq.
                                                      FMS Lawyer PL
                                                      Cooper City, FL

                                                    Billy B. Ruhling, II, Esq.
                                                     DiMuroGinsberg, P.C.
                                                     Alexandria, VA

APPEARANCES FOR THE GOVERNMENT:                     Raymond M. Saunders, Esq.
                                                     Army Chief Trial Attorney
                                                    Frank A. March, Esq.
                                                     Trial Attorney

    OPINION BY ADMNISTRATIVE JUDGE MCILMAIL ON TIIE PARTIES'
         CROSS-MOTIONS FOR PARTIAL SUMMARY JUDGMENT

                                  INTRODUCTION

       The parties request that the Board interpret trucking contract clauses addressing
when the contractor becomes entitled to "demurrage" payments. We have jurisdiction
pursuant to the Contract Disputes Act, 41 U.S. C. §§ 7101-7109. We agree with
appellant's interpretation.

           STATEMENT OF FACT FOR PURPOSES OF THE MOTIONS

      The following facts are undisputed:

      1. On 15 March 2009, the Department of the Army's Bagram Regional
Contracting Center (the government) and appellant, now known as VLOX, Inc.
(VLOX) 1 entered into Contract No. W91B4N-09-D-5005, an indefinite delivery,
indefinite quantity contract, for trucking services throughout Afghanistan (app. mot. at
1, , 1; gov't cross-mot. at 1, ,, 1-2).

        2. The contract provides, at the following sections:

               1.3 Compliance .... The Contractor may encounter delays
               of up to three days at the origin or destination entry control
               points (ECPs).



               4.14 ECP Laytime is the time period that Contractors
               experience with trucking assets at the loading point ECP
               waiting for the [United States Government (USG)] to load,
               and at the unloading point ECP waiting for the USG to
               unload.... The USG has determined that reasonable ECP
               laytime, for both loading and unloading, to be three
               (3) days.

               4.15 ECP Demurrage. After three days ofECP laytime,
               contractors are entitled to receive payment of a daily
               demurrage rate as established in Appendix A-Price
               Schedule of the Contract. The determination of
               demurrage, and payment thereof, is at the discretion of the
               USG. ECP demurrage shall not be paid until after three
               (3) days ECP Laytime which may be tolled at either the
               origination point and/or the point of delivery.

(App. mot. at 2-3, ,, 7-8; gov't cross-mot. at 2-3,, 5)

        3. On 12 May 2014, VLOX filed these appeals.

       4. On 3 September 2014, the Board ruled that the six requests for demurrage
payment that VLOX presented to the contracting officer pursuant to the contract
(claims upon which, ultimately, the contracting officer did not issue final decisions)
were proper "claims." VLOX, Inc., ASBCA No. 59305 et al., 14-1BCA,35,740
at 174,922.



1
    At the time of contract, VLOX was operating under the name "NLC Construction,
         LLC" (app. mot. at 1,, l; gov't cross-mot. at 1,, 1).
                                             2
                                      DECISION

         Summary judgment shall be granted if the movant shows that there is no
genuine dispute as to any material fact and the movant is entitled to judgment as a
matter oflaw. Delfasco LLC, ASBCA No. 59153, 15-1BCA~35,853. The parties
dispute when the contract provides for demurrage payments. The government
contends that the contract provides for demurrage payments beginning on the fourth
day of laytime at the loading point, and beginning on the fourth day of laytime at the
unloading point, but not before. That is, the government disagrees with VLOX that
upon the fourth day of laytime (counting loading point laytime and unloading point
laytime in the aggregate) the contract provides for demurrage payments if fewer than
three days of laytime have elapsed at either point. In other words, the government
disagrees with VLOX that, for example, ifthe contractor experience only two days of
laytime at the loading point, and only two days of laytime at the unloading point, the
contractor is entitled to a demurrage payment. Rather, the government contends that
"demurrage should be totaled separately at each location, origin[] and destination"
(that is, at loading and unloading), and that only ifthe contractor experiences more
than three days of demurrage at the loading point, or more than three days of
demurrage at the unloading point, would the contractor be entitled to any payment for
demurrage.

        We agree with VLOX's interpretation. Contract interpretation begins with the
language of the written agreement. Coast Federal Bank, FSB v. United States,
323 F.3d 1035, 1038 (Fed. Cir. 2003). The parties agree that the contract language is
unambiguous; where the provisions of the agreement are unambiguous, they must be
given their plain and ordinary language, and we may not resort to extrinsic evidence to
interpret them. Id. The contract (a) provides that "[l]aytime is the time period that
Contractors experience with trucking assets at the loading point ECP waiting for the
USG to load, and at the unloading point ECP waiting for the USG to unload";
(b) defines "reasonable ECP laytime, for both loading and unloading, to be three (3)
days"; and (c) provides that "[a]fter three days ofECP laytime, contractors are entitled
to receive payment of a daily demurrage rate." That language is plain and
unambiguous; it means that if a contractor's truck waits more than three days to be
loaded and unloaded, the contractor is owed a demurrage payment for any additional
days, regardless of whether those first three days were spent waiting for loading,
waiting for unloading, or a combination of the two. After all, if a person offers to pay
three dollars for an apple and an orange he is not commonly understood to be offering
to pay six dollars for the two pieces of fruit. Indeed, the plain and ordinary meaning of
the term "both" is "[t]he one and the other; the two without the exception of either."
BLACK'S LAW DICTIONARY 128 (abr. 6th ed. 1991).

      Our interpretation is consistent with section 1.3 of the contract. That section's
statement that "[t]he Contractor may encounter delays of up to three days at the origin

                                           3
or destination entry control points (ECPs)" indicates that the contractor should expect
that a truck's trip will be delayed by the loading and unloading process by at least
three days, not that the contractor should expect six days of such delay, three at each of
the origin and destination entry points. Nor do we find that the contract language that
laytime "may be tolled at either the origination point and/or the point of delivery"
means that a contractor is not entitled to a demurrage payment until after having
waited more than three days for loading or more than three days for unloading; the
same section in which that "tolling" language appears states, unequivocally and
without any such qualification, that "[a]fter three days ofECP laytime, contractors are
entitled to receive payment of a daily demurrage rate." The government's
interpretation impermissibly rewrites that language to read "[a]fter three days of ECP
laytime at the loading point, or after three days of ECP laytime at the unloading point,
contractors are entitled to receive payment of a daily demurrage rate."

                                    CONCLUSION

        For the reasons stated, we conclude that there are no material facts in dispute
and appellant is entitled to partial judgment as a matter oflaw. VLOX's motion for
partial summary judgment is granted, and the government's motion for partial
summary judgment is denied.

       Dated: 23 July 2015




                                                   Administrati e Judge
                                                   Armed Services Board
                                                   of Contract Appeals


 I concur                                          I concur



 g::jf~/#••
MARK N. STEMPLE                                    RICHARD SHACKLEFORD
Administrative Judge                               Administrative Judge
Acting Chairman                                    Vice Chairman
Armed Services Board                               Armed Services Board
of Contract Appeals                                of Contract Appeals


                                            4
      I certify that the foregoing is a true copy of the Opinion and Decision of the
Armed Services Board of Contract Appeals in ASBCA Nos. 59305, 59306, 59307,
59308, 59309 and 59310, Appeals ofVLOX, LLC, rendered in conformance with the
Board's Charter.


      Dated:



                                                JEFFREY D. GARDIN
                                                Recorder, Armed Services
                                                Board of Contract Appeals




                                          5